PER CURIAM.
Appellant was adjudicated delinquent and appeals on the ground that the State did not disclose in discovery a statement made by respondent which was then admitted into evidence. Appellant contends that the lower court failed to conduct a hearing as required by Richardson v. State, 246 So.2d 771 (Fla.1971). The record, however, contrary to respondent’s claim, reveals that the court did inquire into the reasons underlying nondisclosure of the statement to *279the defense and found that respondent had not been prejudiced by the discovery violation. As support for the court’s conclusion affirmatively appears from the record, we affirm. See State v. Hall, 509 So.2d 1093, 1097 (Fla.1987); N.L. v. State, 549 So.2d 218 (Fla. 3d DCA 1989).
Affirmed.